THE COURT.
This is an appeal by the plaintiff from a judgment in favor of defendants. The parties have filed herein the following stipulation:
"It is hereby stipulated . . . that the above-entitled case involves the same facts and circumstances as the case of Wagg v. Toler et al., 80 Cal. App. 501 [251 Pac. 973], and it is hereby stipulated that the above-entitled case may be submitted without oral argument for decision by the court, upon the authority of the opinion in Wagg v. Toler, supra, rendered December 28, 1926.”
Pursuant to the foregoing stipulation, and on the authority of Wagg v. Toler, 80 Cal. App. 501 [251 Pac. 973], the judgment is affirmed.